991 F.2d 786
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.UNITED STATES of America, Appellee,v.Genovevo Melendez CARRUCINI, Defendant, Appellant.
No. 92-1562.
United States Court of Appeals,First Circuit.
February 9, 1993

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF PUERTO RICO
Harry Anduze Montano and Guillermo Ramos Luina on brief for appellant.
Daniel F. Lopez-Romo, United States Attorney, Jose A. Quiles-Espinosa, Senior Litigation Counsel, and Edwin O. Vazquez, Assistant United States Attorney, on brief for appellee.
D. Puerto Rico
AFFIRMED.
Before Selya, Cyr and Stahl, Circuit Judges.

Per Curiam

1
. We have examined the record in this criminal case, taking the evidence in the light most flattering to the prosecution, indulging all reasonable inferences in its favor, and then determining whether a rational jury could find guilt beyond a reasonable doubt.  See United States v.  Boylan, 898 F.2d 230, 243 (1st Cir.), cert. denied, 111 S. Ct. 139 (1990).  In approaching this determination, we have considered both direct and circumstantial evidence.  On that basis, we are fully satisfied that the magistrate judge's findings of fact are supportable and that the guilty verdict represents "a plausible rendition of the record."  United States v.  Ortiz, 966 F.2d 707, 711 (1st Cir. 1002), cert. denied,  S.Ct.  (1993).  We, therefore, summarily affirm the judgment below.  See 1st Cir.  Loc. R. 27.1.


2
For the sake of completeness, we add that whether the military authorities complied with the procedures limned by 9 L.P.R.A. § 1044 is not a material issue at this stage of the proceedings;  appellant, after all, was charged with, and convicted of, violating 9 L.P.R. A. § 1041, not § 1044.  We add, moreover, that because appellant failed to raise any issue below as to either the adequacy of notice or abridgement of his Sixth Amendment rights, we will not entertain those claims on appeal.  See United States v.  Slade, 980 F.2d 27 (1st Cir. 1992).1  Affirmed.



1
 At any rate, we think that the notice here was ample and appellant's constitutional rights were not infracted